              Case 2:20-cv-00820-JCC Document 14 Filed 03/04/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          JACK CARLTON CRAMER, JR.,                         CASE NO. C20-0820-JCC
10
                                   Appellant,                 WAW BANKRUPTCY APPEAL
11                                                            NOS. 20-S004 & 20-S005
                    v.
12
            EDMUND J. WOOD,                                   MINUTE ORDER
13
                                   Appellee.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on the parties’ stipulation and amended stipulation

18 for an order of dismissal (Dkt. Nos. 12, 13). Under Federal Rule of Civil Procedure

19 41(a)(1)(A)(ii), a case may be dismissed without a court order if a notice of a stipulation of

20 dismissal is signed by all parties who have appeared. The instant stipulation meets this

21 requirement and, accordingly, is self-executing. Fed. R. Civ. P. 41(a)(1)(A). This action is

22 therefore DISMISSED with prejudice and without an award of costs or attorney fees to either

23 party. The Clerk is directed to CLOSE this case and Case No. C20-0821-JCC.

24 //

25 //

26 //



     MINUTE ORDER, C20-0820-JCC
     PAGE - 1
             Case 2:20-cv-00820-JCC Document 14 Filed 03/04/21 Page 2 of 2




 1         DATED this 4th day of March 2021.

 2
                                               William M. McCool
 3                                             Clerk of Court
 4                                             s/Paula McNabb
 5                                             Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C20-0820-JCC
     PAGE - 2
